DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,031,797 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the limitations of the pending claims in addition to other limitations not claimed in the pending claims. Claim 1-3, 7-8, 13 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,394,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the limitations of the pending claims in addition to other limitations not claimed in the pending claims.
Claims 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,394,232 in view of HWANG. The patented claims disclose all the limitations of claims 9 and 12 except for a positive conductive bar and a negative conductive bar connected to the positive and negative terminals of the battery. HWANG discloses jump starter comprising a positive conductive bar and a negative conductive bar connected to the positive and negative terminals of the battery for the benefit of providing access to the battery terminals to provide output power to the circuitry of the jump start device. Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,394,232 in view of GUO. The patented claim discloses all the limitations of claim 14 except for “wherein the switch is a smart switch for electrically connecting the negative conductor bar to the negative cable only upon detecting the positive clamp and negative clamp are correctly connected to a battery being jump started”. GUO discloses a reverse protection circuit which detects the clamps are connected in reverse to the vehicle battery terminals and disconnects the power path from the jump starter to the vehicle battery when reverse connection is detected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by patented claim with that of GUO by adding the reverse protection circuit for the benefit of protecting the vehicle battery against damage caused by incorrect connection (See GUO, Par.105). Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,859,054. 

Current Application
Patent#11,031,797
Patent#11,394,232
Claim 1:
A rechargeable battery jump starting device, comprising:
a rechargeable battery having a positive terminal and a negative terminal;











an electrically conductive frame comprising a positive conductive frame connected at one end to the positive terminal of the rechargeable battery and a negative conductive frame connected at one end to the negative terminal of the rechargeable battery;






a positive battery cable having one end connected during operation of the rechargeable battery jump starting device to an opposite end of the positive conductive frame;
a negative battery cable having one end connected during operation of the rechargeable battery jump starting device to the opposite end of the negative conductive frame;

a positive battery clamp connected to an opposite end of the positive cable; and
a negative battery clamp connected to an opposite end of the negative cable.
Claim 1:
A rechargeable battery jump starting device, comprising: 
a lithium-ion rechargeable battery having a positive terminal comprising a positive electrically conductive battery member and a negative terminal comprising a negative electrically conductive battery member, 
the positive electrically conductive battery member and the negative electrically conductive battery member of the lithium-ion rechargeable battery are each provided with a through hole, the lithium-ion rechargeable battery comprising a plurality of lithium-ion rechargeable battery cells connected together in electrical series; 
a rigid electrically conductive frame comprising a positive electrically conductive frame connected to the positive electrically conductive battery member of the positive terminal of the lithium-ion rechargeable battery and a negative electrically conductive frame connected to the negative electrically conductive battery member of the negative terminal of the lithium-ion rechargeable battery, the positive electrically conductive frame and negative electrically conductive frame are each provided with a through hole;
a positive battery cable electrically connected at least during operation of the rechargeable battery jump starting device to the lithium-ion rechargeable battery by the positive electrically conductive frame; 
a negative battery cable electrically connected at least during operation of the rechargeable battery jump starting device to the lithium-ion rechargeable battery by the negative electrically conductive frame; 

a positive battery clamp connected to the positive battery cable; a negative battery clamp connected to the negative battery cable, an electrically conductive fastener extending through the respective through holes in the positive electrically conductive battery member of the lithium-ion rechargeable battery and the positive electrically conductive frame for connecting the positive electrically conductive battery member of the positive terminal of the lithium-ion rechargeable battery to the positive electrically conductive frame, and another electrically conductive fastener extending through the respective through holes in the negative electrically conductive battery member of the lithium-ion rechargeable battery and the negative electrically conductive frame for connecting the negative electrically conductive battery member of the negative terminal of the lithium-ion rechargeable battery to the negative electrically conductive frame.
Claim 1:
A rechargeable jump starting device for charging a depleted or discharged vehicle battery, the rechargeable jump starting device comprising: a rechargeable battery having a positive terminal comprising a positive terminal electrical conductor having a through hole and a negative terminal comprising a negative terminal electrical conductor having a through hole; a positive battery cable having a positive battery clamp; a negative battery cable having a negative battery clamp; an electrically conductive rigid frame comprising a positive electrically conductive rigid frame connecting the positive terminal of the rechargeable battery to the positive battery cable during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device and a negative electrically conductive rigid frame connecting the negative terminal of the rechargeable battery to the negative battery cable during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device, wherein the electrically conductive rigid frame comprises multiple electrically conductive rigid frame members connected together end-to-end and one or more electrical components in circuit with the rechargeable battery and the positive and negative battery clamps connected to the depleted or discharged vehicle battery during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device, wherein the positive terminal electrical conductor of the rechargeable battery is connected to the positive electrically conductive rigid frame by a conductive bolt and nut installed through the through hole of the positive terminal electrical conductor of the rechargeable battery and a through hole of the positive electrically conductive rigid frame, wherein the negative terminal electrical conductor of the rechargeable battery is connected to the negative electrically conductive rigid frame by another conductive bolt and nut installed through the through hole of the negative terminal electrical conductor of the rechargeable battery and a through hole of the negative electrically conductive rigid frame; and wherein the multiple electrically conductive rigid frame members are electrically conductive plates or bars.
Claim 2:
The device according to claim 1, wherein the electrically conductive frame comprises electrically conductive frame members connected together.
Claim 2:
The device according to claim 1, wherein the positive electrically conductive frame and negative electrically conductive frame each comprise multiple electrically conductive frame members connected together.
Claim 1:
… wherein the electrically conductive rigid frame comprises multiple electrically conductive rigid frame members connected together end-to-end
Claim 3:
The device according to claim 2, wherein the electrically conductive frame members are one or more selected from the group of electrically conductive bars, plates, rods, and tubes.
Claim 3:
The device according to claim 2, wherein the electrically conductive frame members are one or more selected from the group of electrically conductive bars, plates, rods, and tubes.
Claim 1:
… wherein the multiple electrically conductive rigid frame members are electrically conductive plates or bars.


Claim 4:
The device according to claim 2, wherein the electrically conductive frame members are flat conductive bars having one or more bends along a length of the conductive frame members.
Claim 4:
The device according to claim 2, wherein one or more of the electrically conductive frame members are flat electrically conductive bars having one or more bends located along a length of the one or more of the electrically conductive frame members.

Claim 5:
The device according to claim 2, wherein the electrically conductive frame members are located adjacent to sides of the rechargeable battery.
Claim 5:
The device according to claim 1, wherein the electrically conductive frame is located external and adjacent to sides of the lithium-ion rechargeable battery.

Claim 6:
The device according to claim 5, wherein the electrically conductive frame at least partially surrounds the rechargeable battery.
Claim 6:
The device according to claim 5, wherein the electrically conductive frame is configured to at least partially surround the lithium-ion rechargeable battery.

Claim 7:
The device according to claim 2, wherein the electrically conductive frame members are each provided with a through hole located in at least one end of the respective frame member for accommodating a fastener for connecting the electrically conductive frame members together or connecting the respective frame member to an electrical component.
Claim 1:
“…the positive electrically conductive frame and negative electrically conductive frame are each provided with a through hole…
an electrically conductive fastener extending through the respective through holes in the positive electrically conductive battery member of the lithium-ion rechargeable battery and the positive electrically conductive frame for connecting the positive electrically conductive battery member of the positive terminal of the lithium-ion rechargeable battery to the positive electrically conductive frame, and another electrically conductive fastener extending through the respective through holes in the negative electrically conductive battery member of the lithium-ion rechargeable battery and the negative electrically conductive frame for connecting the negative electrically conductive battery member of the negative terminal of the lithium-ion rechargeable battery to the negative electrically conductive frame.
Claim 1:
… wherein the positive terminal electrical conductor of the rechargeable battery is connected to the positive electrically conductive rigid frame by a conductive bolt and nut installed through the through hole of the positive terminal electrical conductor of the rechargeable battery and a through hole of the positive electrically conductive rigid frame, wherein the negative terminal electrical conductor of the rechargeable battery is connected to the negative electrically conductive rigid frame by another conductive bolt and nut installed through the through hole of the negative terminal electrical conductor of the rechargeable battery and a through hole of the negative electrically conductive rigid frame
Claim 8:
The device according to claim 1, wherein the positive conductive frame is connected to a positive cam-lock for removably connecting with the positive cable and the negative conductive frame is connected to a negative cam-lock for removably connecting with the negative cable.
Claim 8:
The device according to claim 1, wherein the positive conductive frame is connected to a positive cam-lock for detachably connecting with the positive cable and the negative conductive frame is connected to a negative cam-lock for detachably connecting with the negative cable.


Claim 15:
The device according to claim 1, wherein the electrically conductive rigid frame comprises a positive cam-lock connector and a negative cam-lock connector, the positive cam-lock connector and the negative cam-lock connector configured to detachably connect the respective positive battery cable and negative battery cable to the rechargeable jump starting device.
Claim 9:
The device according to claim 1, wherein the rechargeable battery is a rechargeable battery assembly comprising one or more rechargeable battery cells, a positive electrically conductive bar connected to the positive terminal of the rechargeable battery, and a negative electrically conductive bar connected to the negative terminal of the rechargeable battery.
Claim 1:
“…the positive electrically conductive battery member and the negative electrically conductive battery member of the lithium-ion rechargeable battery are each provided with a through hole, the lithium-ion rechargeable battery comprising a plurality of lithium-ion rechargeable battery cells connected together in electrical series; 
a rigid electrically conductive frame comprising a positive electrically conductive frame connected to the positive electrically conductive battery member of the positive terminal of the lithium-ion rechargeable battery and a negative electrically conductive frame connected to the negative electrically conductive battery member of the negative terminal of the lithium-ion rechargeable battery
Claim 1 in view of HWANG (HWANG discloses a positive conductive bar connected to the positive terminal of the battery and a negative conductive bar connected to the negative terminal of the battery (See Fig.10, Items#68a and 68b)
Claim 10:
The device according to claim 9, wherein the positive electrically conductive bar and negative electrically conductive bar are both oriented transversely relative to a length of the one or more rechargeable battery cells.
Claim 9:
The device according to claim 1, wherein the positive electrically conductive battery member and negative electrically conductive battery member are both oriented transversely relative to a length of the one or more battery cells of the lithium-ion rechargeable battery.

Claim 11:
The device according to claim 10, wherein the electrically conductive bars are wider relative to a width of the one or more rechargeable battery cells and each protrudes from a side of the rechargeable battery assembly.
Claim 10:
The device according to claim 9, wherein the electrically conductive battery members are wider relative to a width of the lithium-ion rechargeable battery and each protrudes from a side of the lithium-ion rechargeable battery.

Claim 12:
The device according to claim 9, wherein the positive electrically conductive bar and negative electrically conductive bar are each provided with a through hole for connection with the electrically conductive frame.
Claim 1:
“…the positive electrically conductive frame and negative electrically conductive frame are each provided with a through hole…
an electrically conductive fastener extending through the respective through holes in the positive electrically conductive battery member of the lithium-ion rechargeable battery and the positive electrically conductive frame for connecting the positive electrically conductive battery member of the positive terminal of the lithium-ion rechargeable battery to the positive electrically conductive frame, and another electrically conductive fastener extending through the respective through holes in the negative electrically conductive battery member of the lithium-ion rechargeable battery and the negative electrically conductive frame for connecting the negative electrically conductive battery member of the negative terminal of the lithium-ion rechargeable battery to the negative electrically conductive frame.


Claim 1 in view of HWANG (HWANG discloses a positive conductive bar connected to the positive terminal of the battery and a negative conductive bar connected to the negative terminal of the battery (See Fig.10, Items#68a and 68b) and a through hole to accept screw 96 to connect the bar to the rest of the conductive frame.
Claim 13:
The device according to claim 1, further comprising a switch connected between the negative conductor bar and the negative cable for selectively electrically connecting the negative conductor bar to the negative cable during operation of the rechargeable battery jump starting device.
Claim 11:
The device according to claim 1, further comprising a switch connected between the electrically conductive frame and the positive battery cable or the negative battery cable for selectively electrically connecting the electrically conductive frame to the positive battery cable or the negative battery cable during operation of the rechargeable battery jump starting device.
Claims 12+13
The device according to claim 11, wherein the electrically conductive rigid frame is rigidly connected to the one or more electrical components… wherein the one or more electrical components comprise one or more of a control switch, a smart switch, a reverse current diode array; and a cam-lock connector.
Claim 14:
The device according to claim 13, wherein the switch is a smart switch for electrically connecting the negative conductor bar to the negative cable only upon detecting the positive clamp and negative clamp are correctly connected to a battery being jump started.
Claim 12:
The device according to claim 11, wherein the switch is a smart switch configured to activate power on only upon detecting the positive battery clamp and the negative battery clamp are correctly connected to a battery being jump started.
Claim 13 in view of GUO (Guo discloses a reverse connection circuit which detects that the clamp terminals are connected in reverse to the vehicle battery and open the power path. Pars.44 and 105).
Claim 15:
A rechargeable battery jump starting device, comprising:
a rechargeable battery having a positive terminal and a negative terminal;



an electrically conductive frame comprising a positive conductive frame connected at one end to the positive terminal of rechargeable battery assembly and a negative conductive frame connected at one end to the negative terminal of the rechargeable battery assembly;




a positive cam-lock connected to an opposite end of the positive conductive frame;



a negative cam-lock connected to an opposite end of the negative conductive frame;



a positive battery cable removably connected at one end to the positive cam- lock;
a negative battery cable removably connected at one end to the negative cam- lock;
a positive battery clamp connected to an opposite end of the positive cable; and
a negative battery clamp connected to an opposite end of the negative cable.
Claim 13:
A rechargeable battery jump starting device, comprising: 
a lithium-ion rechargeable battery having a positive terminal and a negative terminal, 
the lithium-ion rechargeable battery comprising a plurality of rechargeable battery cells connected together in electrical series; 
a rigid electrically conductive frame located external and adjacent to sides of the lithium-ion rechargeable battery, the electrically conductive frame comprising a positive conductive frame connected to the positive terminal of rechargeable battery assembly and a negative conductive frame connected to the negative terminal of the rechargeable battery assembly; 
a positive cam-lock electrically connected at least during operation of the rechargeable battery jump starting device to the lithium-ion rechargeable battery by the positive conductive frame; 
a negative cam-lock electrically connected at least during operation of the rechargeable battery jump starting device to the lithium-ion rechargeable battery by the negative conductive frame; 
a positive battery cable removably connected to the positive cam-lock; 
a negative battery cable removably connected to the negative cam-lock; 
a positive battery clamp connected to the positive battery cable; and 
a negative battery clamp connected to the negative battery cable.
Claims 1+15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al. (US 2015/0091392 A1, hereinafter HWANG).

    PNG
    media_image1.png
    416
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    295
    552
    media_image2.png
    Greyscale

As per claim 1, HWANG discloses a rechargeable battery jump starting device (See Fig.2, Item#10 and Par.42, disclose a jump starting device), comprising:
a rechargeable battery having a positive terminal and a negative terminal (See Fig.5, Item#56 and Par.63 disclose the power source is a vehicle battery type. Also see Fig.3, Item#44 and Par.49, disclose a charging port for connecting the jump starting device to an external charger to charge the battery 56) ;
an electrically conductive frame comprising a positive conductive frame connected at one end to the positive terminal of the rechargeable battery (See Fig.10a-10b, Items#68a and Par.60, disclose an L shaped bracket which connects at one end to the battery positive terminal 92a and at the other end to wiring 98a)  and a negative conductive frame connected at one end to the negative terminal of the rechargeable battery (See Fig.10a-10b, Items#68b, and Par.60, disclose an L shaped conductive bracket which connects the  at one end to the battery negative terminal 92b and at the other end to wiring 98b);
a positive battery cable having one end connected during operation of the rechargeable battery jump starting device to an opposite end of the positive conductive frame (See Fig.13, Item#24a, discloses a positive clamp 24a connected to the conductive frame 68a via wire 98a and mains switch 48. Par.47 and 55 disclose the clamp comprising a cable as shown in Fig.7 to connect the clamp to battery and internal circuitry);
a negative battery cable having one end connected during operation of the rechargeable battery jump starting device to the opposite end of the negative conductive frame (See Fig.13, Item#24B, discloses a negative clamp connected to the conductive frame 68b via wire 98b. Par.47 and 55 disclose the clamp comprising a cable as shown in Fig.7 to connect the clamp to battery and internal circuitry);
a positive battery clamp connected to an opposite end of the positive cable (See Figs. 2 and 13, Item#24a and Par.47); and
a negative battery clamp connected to an opposite end of the negative cable (See Figs.2 and 13, Item#24b and Par.47).

As per claim 2, HWANG discloses the device according to claim 1 as discussed above, wherein the electrically conductive frame comprises electrically conductive frame members connected together (See Fig.13, Items#68a [positive conductive bracket], 98a positive conductive wiring, 68b: negative conductive bracket, 98b: negative conductive wiring. The members are connected together using wiring screws as shown in Fig.10 and Par.60 which discloses “The attachment posts 68 each have wiring screws 96 that receive respective wires 98, positive polarity wires 98a to the positive post 68a and negative polarity wires 98b to the negative post 68b”).

As per claim 3, HWANG discloses the device according to claim 2 as discussed above, wherein the electrically conductive frame members are one or more selected from the group of electrically conductive bars, plates, rods, and tubes (See Fig.10a, Items#68a,68b, disclose conductive brackets which are considered bard or plates).

As per claim 4, HWANG discloses the device according to claim 2 as discussed above, wherein the electrically conductive frame members are flat conductive bars having one or more bends along a length of the conductive frame members (See Fig.10a, Items#68a,68b, disclose flat L-shaped brackets comprising a bend).

As per claim 5, HWANG discloses the device according to claim 2 as discussed above, wherein the electrically conductive frame members are located adjacent to sides of the rechargeable battery (See Figs.10a and 13, disclose conductive brackets [68a,68b] are connected to positive and negative terminals [92a, 92b] of the battery and the bracket is adjacent the side of the battery 56).

As per claim 7, HWANG discloses the device according to claim 2 as discussed above, wherein the electrically conductive frame members are each provided with a through hole located in at least one end of the respective frame member for accommodating a fastener for connecting the electrically conductive frame members together or connecting the respective frame member to an electrical component (See HWANG, Fig.10a, Item#68a-68b, discloses a conductive bracket and the conductive bracket comprising a through hole to accept a screw 96 to connect power transmission lines 98a and 98b to other electrical components).

As per claim 9, HWANG discloses the device according to claim 1 as discussed above, wherein the rechargeable battery is a rechargeable battery assembly comprising one or more rechargeable battery cells (See Fig.5, Item#56 and Par.63 disclose the power source is a vehicle battery type. Also see Fig.3, Item#44 and Par.49, disclose a charging port for connecting the jump starting device to an external charger to charge the battery 56), a positive electrically conductive bar connected to the positive terminal of the rechargeable battery (See Fig.13, Item#68a), and a negative electrically conductive bar connected to the negative terminal of the rechargeable battery (See Fig.13, Item#68b).

As per claim 12, HWANG discloses the device according to claim 9 as discussed above, wherein the positive electrically conductive bar and negative electrically conductive bar are each provided with a through hole for connection with the electrically conductive frame (See HWANG, Fig.10a, Item#68a-68b, discloses a conductive bracket and the conductive bracket comprising a through hole to accept a screw 96 to connect power transmission lines 98a and 98b to other electrical components).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of MORALES et al. (US 10,432,017 B1, hereinafter MORALES).
As per claim 6, HWANG discloses the device according to claim 5 as discussed above, However HWANG does not disclose wherein the electrically conductive frame at least partially surrounds the rechargeable battery.
MORALES discloses an uninterruptible power supply comprising conductive power transmission lines to transmit power from one component to another, the power transmission lines comprising busbars (See Col.5, lines 13-22, disclose the power transmission lines can comprise cables, busbar or any other conductive member or device).
HWANG and MORALES are analogous art since they both deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HWANG with that of MORALES by replacing the power transmission lines (Fig.13, Items#98a and 98b) with the power transmission busbars for the benefit of providing power transmission lines which have lower lifetime cost since they are less prone to damage (The examiner explains that HWANG as modified by MORALES will have busbars in place of wires 98a and 98b and the busbars will surround battery element 56). 

As per claim 10, HWANG discloses the device according to claim 9 as discussed above, however HWANG does not disclose wherein the positive electrically conductive bar and negative electrically conductive bar are both oriented transversely relative to a length of the one or more rechargeable battery cells.
MORALES discloses an uninterruptible power supply comprising conductive power transmission lines to transmit power from one component to another, the power transmission lines comprising busbars (See Col.5, lines 13-22, disclose the power transmission lines can comprise cables, busbar or any other conductive member or device).
HWANG and MORALES are analogous art since they both deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HWANG with that of MORALES by replacing the power transmission lines (Fig.13, Items#98a and 98b) with the power transmission busbars for the benefit of providing power transmission lines which have lower lifetime cost since they are less prone to damage (The examiner explains that HWANG as modified by MORALES will have busbars in place of wires 98a and 98b and the busbars will oriented transversely relative to a length of the one or more rechargeable battery cells 56). 

As per claim 11, HWANG and MORALES disclose the device according to claim 10 as discussed above, wherein the electrically conductive bars are wider relative to a width of the one or more rechargeable battery cells and each protrudes from a side of the rechargeable battery assembly (See HWANG, Fig.10a, Items#68a,68b). Even though HWANG and MORALES are silent in regards to the width of the bars, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HWANG and MORALES by adjusting the width of the busbars according to the specification of current that is required to pass through.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of CHAPPLE (US 2015/0349553 A1, hereinafter CHAPPLE).
As per claim 8, HWANG discloses the device according to claim 1 as discussed above, HWANG discloses a positive conductive frame connected to a positive clamp (See Fig.13, Item#24a connected to positive conductive frame 68a) and a negative conductive frame connected to a negative clamp (Fig.13, Item#24b connected to 68b) however HWANG does not disclose wherein the positive conductive frame is connected to a positive cam-lock for removably connecting with the positive cable and the negative conductive frame is connected to a negative cam-lock for removably connecting with the negative cable.
CHAPPLE discloses a vehicle jump starter system comprising a positive cam-lock for removably connecting with the positive cable and the negative conductive frame is connected to a negative cam-lock for removably connecting with the negative cable (See Fig.2, Items#226 and 216 and Par.116, disclose quick connect elements for connecting the clamps 210 and 220 to the portable battery. Also see Par.128, discloses the “Additional suitable fitting types include camlock fittings VEAM® Powerlock fittings and the like, and others such as are known in the electrical arts” may be used).
HWANG and CHAPPLE are analogous art since they both deal with jump starters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HWANG with that of CHAPPLE by providing a positive camlock and a negative camlock connector to the positive and negative ends of the clamps for the benefit of storing the clamps and attached cables when not in use.

As per claim 15, As per claim 1, HWANG discloses a rechargeable battery jump starting device (See Fig.2, Item#10 and Par.42, disclose a jump starting device), comprising:
a rechargeable battery having a positive terminal and a negative terminal (See Fig.5, Item#56 and Par.63 disclose the power source is a vehicle battery type. Also see Fig.3, Item#44 and Par.49, disclose a charging port for connecting the jump starting device to an external charger to charge the battery 56) ;
an electrically conductive frame comprising a positive conductive frame connected at one end to the positive terminal of the rechargeable battery (See Fig.10a-10b, Items#68a and Par.60, disclose an L shaped bracket which connects at one end to the battery positive terminal 92a and at the other end to wiring 98a)  and a negative conductive frame connected at one end to the negative terminal of the rechargeable battery (See Fig.10a-10b, Items#68b, and Par.60, disclose an L shaped conductive bracket which connects the  at one end to the battery negative terminal 92b and at the other end to wiring 98b);
a positive battery cable having one end connected during operation of the rechargeable battery jump starting device to an opposite end of the positive conductive frame (See Fig.13, Item#24a, discloses a positive clamp 24a connected to the conductive frame 68a via wire 98a and mains switch 48. Par.47 and 55 disclose the clamp comprising a cable as shown in Fig.7 to connect the clamp to battery and internal circuitry);
a negative battery cable having one end connected during operation of the rechargeable battery jump starting device to the opposite end of the negative conductive frame (See Fig.13, Item#24B, discloses a negative clamp connected to the conductive frame 68b via wire 98b. Par.47 and 55 disclose the clamp comprising a cable as shown in Fig.7 to connect the clamp to battery and internal circuitry);
a positive battery clamp connected to an opposite end of the positive cable (See Figs. 2 and 13, Item#24a and Par.47); and
a negative battery clamp connected to an opposite end of the negative cable (See Figs.2 and 13, Item#24b and Par.47). HWANG discloses a positive conductive frame connected to a positive clamp (See Fig.13, Item#24a connected to positive conductive frame 68a) and a negative conductive frame connected to a negative clamp (Fig.13, Item#24b connected to 68b) however HWANG does not disclose wherein the positive conductive frame is connected to a positive cam-lock for removably connecting with the positive cable and the negative conductive frame is connected to a negative cam-lock for removably connecting with the negative cable.
CHAPPLE discloses a vehicle jump starter system comprising a positive cam-lock for removably connecting with the positive cable and the negative conductive frame is connected to a negative cam-lock for removably connecting with the negative cable (See Fig.2, Items#226 and 216 and Par.116, disclose quick connect elements for connecting the clamps 210 and 220 to the portable battery. Also see Par.128, discloses the “Additional suitable fitting types include camlock fittings VEAM® Powerlock fittings and the like, and others such as are known in the electrical arts” may be used).
HWANG and CHAPPLE are analogous art since they both deal with jump starters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HWANG with that of CHAPPLE by providing a positive camlock and a negative camlock connector to the positive and negative ends of the clamps for the benefit of storing the clamps and attached cables when not in use.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of GUO et al. (US 2019/0081472 A1, hereinafter GUO).
As per claims 13-14, HWANG discloses the device according to claim 1 as discussed above, further comprising a switch connected between the negative conductor bar and the negative cable for selectively electrically connecting the negative conductor bar to the negative cable during operation of the rechargeable battery jump starting device.
GUO discloses a vehicle battery jump starter device comprising a switch connected between the negative conductor bar and the negative cable for selectively electrically connecting the negative conductor bar to the negative cable during operation of the rechargeable battery jump starting device, wherein the switch is a smart switch for electrically connecting the negative conductor bar to the negative cable only upon detecting the positive clamp and negative clamp are correctly connected to a battery being jump started (See Fig.10, Item#1012, discloses a reverse protection circuit, also see Pars.44 and 105 disclose the reverse detection circuit detect if the clamps are connected in the correct polarity to the battery terminals and when the connection is incorrectly reverse, the power path is disconnected).
HWANG and GUO are analogous art since they both deal with vehicle battery jump starters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HWANG with that of GUO by adding the reverse protection circuit for the benefit of protecting the vehicle battery against damage caused by incorrect connection (See GUO, Par.105).
Note
To assist the applicant in drafting possible amendments, the examiner explains that his position is that the replacement of conductive power lines (cables, wires) with another such as conductive rigid member (bar, tubing, …etc) are disclosed by the art (See MORALES) and it would have been obvious to one of ordinary skill in the art to replace one of the conductive elements with another for the benefit of providing a conductive power line with longer life and lower maintenance needs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/           Examiner, Art Unit 2859     

/EDWARD TSO/          Primary Examiner, Art Unit 2859